Citation Nr: 1037567	
Decision Date: 10/04/10    Archive Date: 10/12/10

DOCKET NO.  08-03 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1. Whether vacatur of the decision of the Board of Veterans' 
Appeals (Board) issued on October 30, 2009, is warranted.

2.  Entitlement to special monthly compensation (SMC) based on 
the need for regular aid and attendance of another or by reason 
of being housebound.


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1967 to March 1969.  

This matter is on appeal from the Newark, New Jersey, Department 
of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified before the undersigned Veterans Law Judge 
in June 2009.  A transcript of the hearing is of record.

The issues of entitlement to special monthly compensation 
(SMC) on account of a spouse who requires regular aid and 
attendance (A&A) of another person (38 CFR § 3.351(a)(2)) 
has been raised by the record, but has not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over it 
and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  On October 30, 2009, the Board issued a decision denying 
entitlement to SMC based on the need for regular aid and 
attendance of another or by reason of being housebound.

2.  Evidence pertinent to the appeal decided in the October 30, 
2009, Board decision was received at the Board on or about August 
12, 2009, and at the RO on September 1, 2009, and was associated 
with the Veteran's claims file after issuance of the October 30, 
2009, decision.

3.  The Veteran's service-connected disabilities include: 
diabetes mellitus at 20 percent; diabetic retinopathy at 80 
percent; peripheral neuropathy of upper and lower extremities at 
10 percent each; tinnitus at 10 percent; and herniorrhaphy scar 
at 0 percent.  His combined evaluation for compensation purposes 
is 100 percent.

4.  The Veteran is not so nearly blind as to have corrected 
visual acuity of 5/200 or less, in both eyes, or concentric 
contraction of the visual field to 5 degrees or less, and he does 
not require the assistance of another person in meeting his daily 
needs such as dressing, food preparation, and keeping himself 
ordinarily clean, nor is he unable to protect himself from the 
hazards and dangers of his daily environment due to his service- 
connected disabilities.

5.  The Veteran does not have a single service-connected 
disability rated at 100 percent disabling with additional 
service-connected disability or disabilities independently 
ratable at 60 percent, nor is he shown to be substantially 
confined to his home by reason of his service-connected 
disabilities.


CONCLUSIONS OF LAW

1. The October 30, 2009, Board decision addressing the issue of 
entitlement to SMC based on the need for regular aid and 
attendance of another or by reason of being housebound is 
vacated.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 
(2009).

2.  The criteria for SMC based on the need for regular aid and 
attendance of another person or by reason of being housebound 
have not been met.  38 U.S.C.A. §§ 1114, 1502, 1521, 5103(a), 
5103A (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.350, 3.352 
(2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Vacatur

On October 30, 2009, the Board issued a decision denying 
entitlement to SMC based on the need for regular aid and 
attendance of another or by reason of being housebound.

In December 2009, the Veteran submitted a motion for 
reconsideration of the Board's October 2009 decision.  In this 
motion, he argued that he had submitted evidence directly to the 
Board in August 2009, within the 60 day window left open by the 
undersigned for the submission of additional evidence as 
discussed at the June 2009 hearing.  This motion is construed by 
the Board as a waiver of RO consideration for the additional 
evidence mailed to the Board in January and February 2010.

Upon a search of the Veteran's claims file and documents in the 
possession of the RO, additional evidence was found in the form 
of one private medical report, which had been date stamped as 
received at the Board in August 2009, and the entire original 
packet which was received at the RO on September 1, 2009.

An appellate decision may be vacated by the Board at any time 
upon the request of the appellant or his representative, or on 
the Board's own motion, when there has been a denial of due 
process.  38 C.F.R. 20.904 (2009).  In order to assure due 
process, the Board has decided to vacate the October 30, 2009, 
decision to address the new evidence.

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims (Court).  This vacatur is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2009).  The 
merits of the issue set forth above are considered de novo in the 
decision below.



Special Monthly Compensation

SMC is payable to a veteran who is, as a result of his or her 
service-connected disabilities, so helpless as to need or require 
the regular aid and attendance of another person.  38 U.S.C.A. §§ 
1114(l), 1502(b)(c) (West 2002); 38 C.F.R. § 3.350(b)(3) (2009).  

A veteran will be considered in need of regular aid and 
attendance if he or she: (1) is blind or so nearly blind as to 
have corrected visual acuity of 5/200 or less, in both eyes, or 
concentric contraction of the visual field to five degrees or 
less; (2) is a patient in a nursing home because of mental or 
physical incapacity; or (3) establishes a factual need for aid 
and attendance under the criteria set forth in 38 C.F.R. § 
3.352(a) (2009).

Specifically, the provisions of § 3.352(a) include whether a 
veteran is unable to dress or undress himself, or to keep himself 
ordinarily clean and presentable; whether he requires frequent 
adjustment of any special prosthetic or orthopedic appliances 
with the aid of another; inability to feed himself; inability to 
attend to the wants of nature; or incapacity, physical or mental, 
that requires assistance on a regular basis to protect himself 
from hazards or dangers incident to his daily environment.  
"Bedridden" will be a proper basis for the determination under 
this section.

For the purposes of this section, "bedridden" will be that 
condition which, through its essential character, actually 
requires that the claimant remain in bed.  The fact that a 
veteran has voluntarily taken to bed or that a physician has 
prescribed bedrest for a lesser or greater portion of the day 
will not suffice.  It is only necessary that the evidence 
establish the veteran is so helpless as to need regular aid and 
attendance not that there be a constant need.

Although the veteran need not show all of the disabling 
conditions identified in 38 C.F.R. § 3.352(a) to establish 
entitlement to aid and attendance, the U.S. Court of Appeals for 
Veterans Claims has held that it is logical to infer there is a 
threshold requirement that "at least one of the enumerated 
factors be present."  See Turco v. Brown, 9 Vet. App. 222, 224 
(1996).

Alternatively, SMC also is payable where a veteran has a single 
service-connected disability rated as 100 percent and, (1) he or 
she has additional service-connected disability or disabilities 
independently ratable at 60 percent, separate and distinct from 
the 100 percent service-connected disability and involving 
different anatomical segments or bodily systems, or (2) he or she 
is permanently housebound by reason of service-connected 
disability or disabilities.

This requirement is met when a veteran is substantially confined 
as a direct result of service-connected disabilities to his or 
her dwelling and the immediate premises or, if institutionalized, 
to the ward or clinical areas, and it is reasonably certain that 
the disability or disabilities and resultant confinement will 
continue throughout his or her lifetime.  38 U.S.C.A. § 1114(s) 
(West 2002); 38 C.F.R. § 3.350(i) (2009).

After review of the evidence of record, to include the evidence 
received after the date of the hearing, the Board finds that 
entitlement to additional compensation based on the need for aid 
and attendance or due to housebound status has not been 
established.

At the outset, it is important to note that the Veteran is not in 
a nursing home, nor is he considered blind under the criteria set 
forth in 38 C.F.R. § 3.350.  He underwent a VA ophthalmology 
examination in June 2007.  At that examination, his best 
corrected distance acuities were 10/160-1 in the right eye and 
10/125-2 in the left eye.  The May 2009 VA low vision optometry 
consultation measured the same acuities. 

Under the provisions of 38 C.F.R. § 3.350(b)(2), 5/200 visual 
acuity or less, bilaterally qualifies for entitlement under 38 
U.S.C.A. § 1114(l).  However, evaluation of 5/200 based on acuity 
in excess of that degree but less than 10/200, does not qualify.  
Concentric contraction of the field of vision beyond 5 degrees in 
both eyes is the equivalent of 5/200 visual acuity.  Based on the 
foregoing, he does not warrant aid and attendance for being blind 
or for being a patient in a nursing home.

The Veteran also may be considered for aid and attendance 
benefits under the criteria for determining need for aid and 
attendance and being permanently bedridden under the provisions 
of 38 C.F.R. § 3.352.  

A June 2007 VA aid and attendance examination revealed that he 
arrived at the examination via a New Jersey transit train, and a 
bus from the Newark train station.  He walked to the hospital 
site and arrived alone without an assistant.

The examiner stated that the Veteran was able to dress and bathe 
himself and eat by himself.  He had poor mobility because of his 
poor vision and indicated that he would have difficulty escaping 
from dangers at home and emergencies at home.  It was noted that 
he lived with his wife and she managed the family finances 
because of his poor vision.  The examiner stated that he would 
benefit from an aide and attendant because he was legally blind.

VA outpatient treatment records were also associated with the 
claims folder and reviewed in connection with the claims.  
Although the Veteran had been determined to be legally blind, in 
August 2008, he was seen by VA for his low vision and was said to 
be adjusting well.  He was independent in most areas of his 
living skills.  He was independent in computer skills, reading, 
and writing.  He used a closed circuit TV, and was independently 
safe with orientation and mobility with or without a blind 
folding cane.

In May 2009, it was noted that the Veteran lived with his wife 
and received services from the Commission for the Blind.  He was 
having no difficulties with activities of daily living.  He was 
able to brush his teeth, shave, and use battery operated power 
tools.  He stated that he did his own cleaning chores and did his 
own laundry.  He indicated that he had problems washing windows 
because he left streaks in the glass.  He also stated that he was 
able to sign his name, write checks, and write short notes.  He 
related that he used 20/20 pens and asked that VA provide him 
with additional pens.

In June 2009, although it was noted that the Veteran had problems 
adjusting to his low vision because he had previously been an 
ambulance driver, he was using a talking clock, closed circuit 
TV. JAWS, a talking calculator, large checkers, binoculars for 
vision, and other devices to assist him with his low vision.  He 
related that he usually watched a 29 inch television, still 
attended the movies but sat on the second row, did not have a 
problem getting around in unfamiliar places, and was able to read 
what he wanted.

The Veteran testified at a Travel Board hearing before the 
undersigned VLJ in June 2009.  He indicated that he was able to 
dress himself and that he when he went shopping, he used a view 
finder.  He stated that he was able to cook, but needed his wife 
to determine if his meat was done when he cooked it.  He stated 
that his wife would lay his clothes out so that they were color 
coordinated, but that he was able to see the color of his socks.  

He stated that since his wife was ill, his children occasionally 
came and sorted his clothes out for him and he was able to do his 
own laundry.  He was able to see bubbles in soup and was able to 
pour coffee for himself.  When trying to get a glass of water, he 
needed to use a censor to ascertain when the glass was full.

The evidence of record does not indicate that the Veteran needed 
assistance to the degree he was unable to dress himself, keep 
himself reasonably clean, feed himself, or take care of the wants 
of nature.  Instead, the evidence shows that he was able to care 
for himself, travel by train and bus independently, cook, and do 
his own laundry.

The Board acknowledges the Veteran's many statements that 
describe in detail the effort he expends to dress himself (though 
his wife must assist him when he dresses in formal wear, such as 
the cuff links, studs, cummerbund, and suspenders), keep himself 
clean, feed himself, or attend to the wants of nature.  See 
December 2009 Statement.  The fact remains that he can do these 
activities, though with various techniques, mechanisms, and 
effort on his part.  

The Board also acknowledges that the examiner at the conclusion 
of the 2007 VA Aid and Attendance examination opined that the 
Veteran would benefit from an aide and an attendant because he 
was "legally blind."  However, as the various regulations that 
apply to VA have been discussed above, that a veteran is 
considered "legally" blind according to a particular state or 
even by Social Security Administration is not the standard that 
controls the Board's analysis.  The Board is constrained to 
follow the statutes and federal regulations at issue that apply 
to VA.  

In view of these findings, the Board concludes that the Veteran's 
service-connected disabilities are not shown by the evidence to 
debilitate him to such an extent that he required the regular aid 
and attendance of another person as specified by the criteria in 
38 C.F.R. § 3.352(a).  Accordingly, the evidence does not support 
entitlement to SMC based on the need for regular aid and 
attendance.

Next, with respect to housebound benefits, the Veteran does not 
meet the threshold criteria of having a single service-connected 
disability rated at 100 percent or any other additional service-
connected disability or disabilities independently ratable at 60 
percent.  As noted above, his highest rated service-connected 
disability was diabetic retinopathy, evaluated as 80 percent 
disabling.  His combined rating is 100 percent, but these ratings 
do not meet the threshold criteria for the housebound rate.

Furthermore, the evidence of record does not establish that he is 
permanently housebound by reason of his service-connected 
disabilities.  The Board has considered all of the evidence of 
record.  

Specifically, the Veteran traveled to his June 2007 VA aid and 
attendance examination unaccompanied on the train and the bus.  
He has stated on more than one occasion that he was able to walk 
alone and he could do his own grocery shopping and attend a movie 
theater.  None of the evidence of record showed that he was 
substantially confined to his home or immediate premises.  

Again, the Board acknowledges the effort expended by the Veteran, 
as described in his statements and that of his wife, to get out 
of the house and run errands and attend functions.  Indeed, in 
the January 2010 private medical treatment reports that 
pertaining to a nonservice-connected heart disorder, the 
emergency room report noted he "does volunteer locally" and had 
been "leaving his current volunteer place: when he felt the 
chest tightness."  Plainly, he is not housebound.  Accordingly, 
entitlement to SMC on the basis of being housebound is not 
warranted.

In sum, the evidence does not support the Veteran's claim for SMC 
by reason of the need for regular aid and attendance of another 
person or by reason of being housebound.  In conclusion, the 
Board finds that equipoise is not shown, and the benefit of the 
doubt rule does not apply.  As the weight of the evidence is 
against the claim for entitlement to SMC, the Board is unable to 
grant the benefits sought.

Finally, as provided for by the Veterans Claims Assistance Act of 
2000 (VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide. Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).

When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies. See 38 U.S.C.A. § 7261(b)(2) (West 
2002).  In the event that a VA notice error occurs regarding the 
information or evidence necessary to substantiate a claim, VA 
bears the burden to show that the error was harmless.  However, 
the appellant bears the burden of showing harm when not notified 
whether the necessary information or evidence is expected to be 
obtained by VA or provided by the appellant.  See Shinseki v. 
Sanders, 556 U.S. ___ (2009).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.

With respect to the Dingess requirements, the Veteran was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the rating on 
appeal.  However, there is no prejudice in issuing a final 
decision because the preponderance of the evidence is against the 
claim.  Any questions as to the appropriate disability rating or 
effective date to be assigned are moot.

Therefore, adequate notice was provided to the Veteran prior to 
the transfer and certification of his case to the Board and 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b).

Next, VA has a duty to assist a Veteran in the development of the 
claim.  This duty includes assisting him or her in the 
procurement of service treatment records and other pertinent 
records, and providing an examination when necessary.  See 38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009).

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the Veteran.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  First, the RO has 
obtained VA treatment records.  Further, a medical evaluation 
pertinent to the issue on appeal was obtained in June 2007.  
Therefore, the available records and medical evidence have been 
obtained in order to make an adequate determination as to this 
claim.

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  The 
Veteran testified at a Travel Board hearing in June 2009.

Hence, no further notice or assistance is required to fulfill 
VA's duty to assist in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

The October 30, 2009, Board decision addressing the issue of 
entitlement to SMC based on the need for regular aid and 
attendance of another person or by reason of being housebound is 
hereby vacated. 

SMC based on the need for regular aid and attendance of another 
person or by reason of being housebound is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


